Citation Nr: 1421599	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  04-28 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for meningioma, to include as secondary to undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as secondary to undiagnosed illness.

3.  Entitlement to service connection for tinea versicolor, to include as secondary to undiagnosed illness.

REPRESENTATION

Appellant represented by:  Disabled American Veterans





ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from July 1988 to February 1989; January 1991 to October 1991; and September 2000 to May 2001.  He served in Southwest Asia during the Gulf War from February 1991 to September 1991. 

These matters are on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In May 2007, the Board remanded the claims for additional development. 

In a November 2010 decision, the Board granted service connection for hypertension and reopened the claim for service connection for headaches. The issues remaining on appeal were remanded for additional development. 

In July 2012, the Board denied the claims of service connection for meningioma, headaches, and muscle pain, and remanded the issues of entitlement to service connection for low back and skin disabilities for further development, which included affording the Veteran additional VA compensation examinations.  

In a March 2013 rating decision, the Appeals Management Center (AMC) granted service connection for varicella, status-post, and assigned a noncompensable rating, effective June 3, 2003.  

In June 2013, the Board denied the service connection claim for a low back disability, and remanded the service connection claim for a skin disorder, other than status-post varicella, to obtain an addendum to the prior skin examination report.    

Based on findings from that addendum, the AMC, in a June 2013 rating decision, granted service connection for xerosis, another skin condition.  The AMC assigned a combined noncompensable rating for both xerosis and status-post varicella, from June 24, 2013.  This award represents a complete grant of the benefits sought with respect to those skin conditions.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

However, the medical evidence also shows a diagnosis of tinea versicolor, an additional skin condition, which has not yet been adjudicated by the Board.  Therefore, the service connection claim for a skin condition, tinea versicolor, is still in appellate status.

Also, during the pendency of the appeal, the Veteran appealed the Board's July 2012 decision denying service connection for meningioma, headaches, and muscle pain to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Memorandum Decision, the Court vacated the Board's July 2012 decision as to the denial of service connection for meningioma and headaches, and remanded those claims to the Board.  The Court deemed abandoned the issue of entitlement to service connection for muscle pain (see October 2013 Memorandum Decision, Note 2) and such issue is no longer in appellate status.  The case has since returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran had active service from July 1988 to February 1989, January 1991 to October 1991, and September 2000 to May 2001.  

2.  His headaches and meningioma first manifested in 1996, between his second and third periods of active service; the conditions pre-existed his third period of active service. 

3.  Meningioma was manifest to a compensable degree within one year of separation of the Veteran's third period of active service which ended in May 2001; the condition is presumed to have been aggravated by the third period of active duty; and this presumption is not rebutted by affirmative evidence to the contrary. 

4.  Pre-existing headaches were aggravated by the Veteran's third period of active service.

5.  Tinea versicolor was "noted" at service entrance in April 1988, and thus pre-existed the Veteran's first period of active service.

6.  Pre-existing tinea versicolor was not permanently worsened in severity during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for meningioma are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309; 4.124a, Diagnostic Code 8003 (2013). 

2.  The criteria for service connection for headaches are met.   38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

3.  The criteria for service connection for tinea versicolor are not met.   38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A.");regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7(2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement  of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board is granting the service connection claims for meningioma and headaches, the full benefit sought with respect to those claims.  Accordingly, any error committed with respect to either the duties to notify or assist was harmless and will not be further discussed.  The Board also observes that, in response to the Court's 2013 memorandum decision, the Veteran in February 2014 indicated that he has no additional evidence or information to submit and asked that the Board proceed immediately with readjudication of his appeal.  

With regard to the service connection claim for a skin disability, the Veteran was provided notice letters in July 2003, August 2007, and November 2010.   These letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He has also been advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.   And after all notice was provided to him, the claim for a skin disability other than xerosis and varicella was then readjudicated by way of an SSOC issued in June 2013.  He has therefore received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of this claim. This duty includes assisting him in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, VA medical evidence, and private medical evidence.  A June 2013 VA addendum is adequate to decide the claim.  The examiner examined the Veteran (in August 2012), reviewed the claims file and medical history, and provided an explanation for the stated opinion that enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  In response to the latest SSOC concerning the skin claim, the Veteran indicated, in October 2013, that he had no additional evidence and asked that his case be sent to the Board immediately.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.


Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is diagnosed with a meningioma, which is a type of a tumor of the brain.  Tumors of the brain are classified as a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Certain tumors, to include tumors of the brain, may be presumed service-connected if manifest to a compensable degree within one year following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre- existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

In Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit  held the provisions of 38 U.S.C.A. § 1112(a) , providing that in the case of any Veteran who served for ninety (90) days or more during a period of war (or, for that matter, during peacetime service), specified diseases which are compensably disabling within a year of separation from active duty are to be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of such disease during the period of service, create a presumption of aggravation that includes diseases existing prior to service.  See 38 U.S.C.A. § 1112(a).
	
Aside from the general statutes and regulations, service connection also may be established for a Persian Gulf War Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317.

In this case however, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to establish service connection because his symptoms have been medically attributed to known clinical diagnoses of tinea versicolor, meningioma and headaches.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Tinea Versicolor

The Veteran is currently diagnosed with tinea versicolor as shown on an August 2012 VA examination report and June 2013 addendum.   

Tinea versicolor was "noted" at the Veteran's April 1988 service enlistment examination, therefore the presumption of soundness at service entrance has been rebutted.  38 U.S.C.A. § 1111.

However, the evidence clearly and unmistakably shows that the Veteran's tinea versicolor was not aggravated, that is, not permanently worsened in severity, by his active service.  

Although the Veteran underwent a VA skin examination in August 2012, it is not sufficient to adjudicate the service connection claim for the Veteran's tinea versicolor.   In this regard, the August 2012 VA examiner was asked to determine whether the Veteran's pre-existing tinea versicolor was aggravated during active service beyond the natural progress of the disease.  The examiner's opinion merely reiterated what was already known - that the Veteran had tinea upon enlistment and currently has it.  However, the examiner did not state any opinion as to how the Veteran's tinea versicolor was (or was not) aggravated during service beyond its natural progression.

Due to the inadequacy of the August 2012 opinion, the examiner had an opportunity to re-review the claims file and provide an addendum in June 2013.  The examiner ultimately determined that the Veteran's pre-existing tinea versicolor was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner noted the Veteran's reports of having had persistent itching on his body during active duty, but explained that tinea versicolor could be manifested in one or several places of the skin as the natural progression of the disease.  The examiner stated further that there is no evidence that the Veteran's tinea versicolor from 1988 to 2003 was aggravated.  The weight of the evidence demonstrates no aggravation of the pre-existing tinea versicolor by service, therefore the presumption of aggravation does not arise in this case.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

As a preponderance of the evidence is against the tinea versicolor claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Meningioma

The Veteran is currently diagnosed with meningioma, which as noted is classified as a tumor of the brain and considered to be a chronic disease subject to the provisions for presumptive service connection per 38 C.F.R. § 3.309.

The Veteran's STRs do not document any complaints of, or treatment for, meningioma.  However, in 1996, between the Veteran's second and third periods of active service, a meningioma was present.  A meningioma therefore pre-existed the Veteran's third period of active service.  

There is no evidence of aggravation of meningioma during the Veteran's third period of active service because there is no evidence of any related complaints, treatment, or diagnoses during that time period.    
Nonetheless, the question then becomes whether the meningioma was aggravated during service by becoming manifest within a year of the Veteran's separation from military service.  See Splane, supra.  In this case, as noted, the Veteran was discharged from his third period of service in May 2001, and he suffered a severe bad headache that led to surgical removal of the meningioma in April 2002, a period of less than one year after service separation.  Thus, the issue of occurrence within the one year post-service period is satisfied.  See 38 C.F.R. § 3.307. 

The Board finds further that the Veteran's meningioma manifested to a compensable degree (10 percent or more) within that one-year following service separation.  38 C.F.R. § 3.307.  Under Diagnostic Code 8003, a minimum rating of 60 percent is prescribed for new growths of the brain that are benign.  38 C.F.R. § 4.124a, Diagnostic Code 8003 (2013).  Any residuals are to be rated in accordance with the manifestations, with a minimum rating of 10 percent.  Id.  It is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.

The medical evidence shows that, in April 2002, removal of the meningioma was required.  A minimum rating of 60 percent is warranted for new benign growths of the brain.  The Veteran's meningioma clearly manifested to at least 10 percent within a year of his third period of service.  38 C.F.R. § 4.124a.

Accordingly, all of the elements are present that are necessary to establish service connection for meningioma on a presumptive basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Headaches

The Veteran is currently diagnosed with headaches.  Complaints, treatment, and/or diagnoses of headaches are not shown in the Veteran's STRs.  Headaches did not present themselves until 1996, between his second and third periods of active service.  

Unlike a meningioma, the Veteran's currently diagnosed headaches are not considered a  "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to the headache claim.

Nevertheless, the physician who conducted an August 2003 VA neurology examination noted that the Veteran's headaches worsened in 2001.  The evidence is in equipoise as to whether the Veteran's headaches worsened during his third period of service which ended in May 2001, or thereafter.  Further development could be undertaken in an effort to clarify the month during which the Veteran's headaches worsened in 2001.  However, in light of the medical and lay evidence and with resolution of any doubt in the Veteran's favor, his headaches worsened during his third period of service.    

The Board further finds that the presumption of aggravation during service has not been rebutted.  In this regard, the evidence does not clearly and unmistakably show that the increase in headaches during service in 2001 was due to the natural progression of the disease as required by 38 U.S.C.A. § 1153.  As noted, the increase in headaches prompted further investigation which ultimately revealed the meningioma which needed to be removed.  

Resolving any doubt in the Veteran's favor, the probative evidence demonstrates a permanent aggravation of the Veteran's pre-existing headaches during his third period of active duty.  Service connection for headaches, on the basis of aggravation during service, will be allowed.  





Conclusion

The Board expresses no opinion regarding the severity of the disorder granted service connection. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 



ORDER

Service connection for tinea versicolor is denied.  

Service connection for meningioma is granted.

Service connection for headaches is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


